                 Case 18-13386-RAM        Doc 67    Filed 11/20/18    Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:

 RAFAEL ANGEL GONZALEZ MENDOZA and                            Case No. 18-13386-RAM
 CARMEN CECILIA BALGUER PERAL,                                Chapter 7

         Debtors.
 _________________________________________/

                          TRUSTEE’S MOTION TO APPROVE
                     ABANDONMENT, DESTRUCTION, AND DISPOSAL
                 OR TURNOVER OF CERTAIN PERSONAL PROPERTY AND
               FOR REIMBURSEMENT OF REASONABLE RELATED EXPENSES

                 Any interested party who fails to file and serve a written
                 response to this Motion within 21 days after the date of service
                 stated in this Motion shall, pursuant to Local Rule 9013-1(D), be
                 deemed to have consented to the entry of an order in the form
                 attached to this Motion. Any scheduled hearing may then be
                 canceled.

          Marcia T. Dunn, the duly appointed Chapter 7 Trustee (the “Trustee”) for the Bankruptcy

Estate of Rafael Angel Gonzalez Mendoza and Carmen Cecilia Balguer Peral (the “Estate”), by

and through undersigned counsel, files this Motion to Approve Abandonment, Destruction and

Disposal of Certain Personal Property and for Reimbursement of Reasonable Expenses Related to

the Destruction and Disposal Thereof (the “Motion”), and states as follows:

          1.     On March 23, 2018 (the “Petition Date”), the Debtors, RAFAEL ANGEL

GONZALEZ MENDOZA and CARMEN CECILIA BALGUER PERAL (the “Debtors”), filed a

voluntary petition for relief under Title 11, Chapter 7 of the United States Bankruptcy Code.

          2.     On May 2, 2018, the Debtor’s § 341 Meeting of Creditors was held and concluded.

Marcia T. Dunn is the duly appointed and acting Chapter 7 Trustee of the Debtors’ bankruptcy

Estate.
               Case 18-13386-RAM          Doc 67     Filed 11/20/18    Page 2 of 3




        3.      The Trustee has conducted discovery in this matter, including among other things,

review of documents provided by the Debtors, conducting a Rule 2004 Examination of the

Debtors, and review of approximately 14 boxes of documents that were previously located in

storage in Delray Beach, Florida (the “Records”).

        4.      In connection with the administration of the Debtor’s estate, the Trustee deemed it

more efficient and cost effective to relocate the Records to her office in order to conduct her

investigation and analysis of the Debtors.

        5.      At this juncture, the Trustee has determined that there are sound business reasons

to abandon, destroy and dispose of the Records that are in her possession, since these Records

contain documents and information that will no longer be of use to the Trustee’s investigation or

to the benefit of the Estate.

        6.      On November 9, 2018, Trustee’s counsel advised Debtors’ counsel that the Records

are available for retrieval, or alternatively, the Trustee would seek to abandon them. To date,

Debtors have not responded.

        7.      Accordingly, the Trustee respectfully seeks approval to abandon, destroy and

dispose of the Records as necessary and seeks approval for reimbursement of reasonable expenses

related to the disposal thereof not to exceed $500.00.

        8.      Pursuant to Local Rule 9013-1(D), a copy of the proposed Order is attached hereto

as Exhibit "A."

        WHEREFORE, for the reasons more particularly set forth above, Marcia T. Dunn, as

Chapter 7 trustee of the bankruptcy estate of Rafael Angel Gonzalez Mendoza and Carmen Cecilia

Balguer Peral, respectfully requests this Court enter an Order, in the form attached to this Motion:

(i) approving the abandonment, destruction and dsposal of the Records described herein; (ii)

                                             Page 2 of 3
                Case 18-13386-RAM          Doc 67     Filed 11/20/18      Page 3 of 3




authorizing the Trustee to take any reasonable action and reimbursing the Trustee for any

reasonable expenses related to the destruction and disposal of any Record not retrieved prior to the

entry of an Order granting this Motion; and (iii) for such other and further relief as the Court deems

just and proper.

Dated: November 20, 2018                       Respectfully Submitted,

                                               DUNN LAW, P.A.
                                               Counsel for Marcia T. Dunn, Trustee
                                               555 Northeast 15th Street, Suite 934-A
                                               Miami, Florida 33132-1451
                                               Tel: 786-433-3866
                                               Fax: 786-260-0269
                                               joshua.kligler@dunnlawpa.com

                                               By:     /s/ Joshua C. Kligler
                                                       Joshua C. Kligler, Esq.
                                                       Florida Bar No. 69397

                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 20, 2018, a true and correct copy of the foregoing

was served via first class U.S. Mail upon all parties of interest on the Mailing Matrix.

        I HEREBY CERTIFY that on this November 20, 2018, a true and correct copy of the above

and forgoing was served via Notice of Electronic Filing (CM/ECF) upon all registered CM/ECF users

in this case.




                                               By:     /s/ Joshua C. Kligler
                                                       Joshua C. Kligler, Esq.
                                                       Florida Bar No. 69397




                                              Page 3 of 3
